Exhibit 10.79

 

FOURTH SUPPLEMENTAL SECURITY AGREEMENT

 

THIS FOURTH SUPPLEMENTAL SECURITY AGREEMENT (this “Security Agreement”), dated
as of July 15, 2010, is made by ML MACADAMIA ORCHARDS, L.P., a Delaware limited
partnership, and ML RESOURCES, INC., a Hawaii corporation (“Grantor”), in favor
of AMERICAN AGCREDIT, PCA as successor in interest to PACIFIC COAST FARM CREDIT
SERVICES, PCA (“Lender”).

 

RECITALS

 

A.                                   Pursuant to that certain Fourth Amended and
Restated Credit Agreement dated as of July 15, 2010 (the “Fourth Amended Credit
Agreement”) by and among Grantor, as borrower, and Lender, Lender is agreeing to
extend financial accommodations to Borrower on the terms set forth therein (the
“Loans”).  Lender is willing to do so, but only upon the condition, among
others, that Grantor shall execute this Security Agreement.

 

B.                                     Pursuant to that certain Credit Agreement
dated as of May 1, 2000 (the “Original Credit Agreement”), by and among Grantor,
as borrower, and Pacific Coast Farm Credit Services, PCA, Lender extended
certain financial accommodations to Borrower conditioned upon, among other
things, the execution of a Security Agreement dated as of May 1, 2000 (the
“Original Security Agreement”).   In addition, pursuant to that certain Amended
and Restated Credit Agreement dated as of May 1, 2004 (the “First Amended Credit
Agreement”), by and among Borrower and Lender, Lender extended certain further
financial accommodations to Borrower conditioned upon, among other things, the
execution of a Supplemental Security Agreement dated as of May 1, 2004 (the
“Supplemental Security Agreement”).  In addition, pursuant to that certain
Second Amended and Restated Credit Agreement dated as of July 8, 2008 (the
“Second Amended Credit Agreement”) by and among Borrower and Lender, Lender
extended certain further financial accommodations to Borrower conditioned upon,
among other things, the execution of a Second Supplemental Security Agreement
dated as of July 8, 2008 (the “Second Supplemental Security Agreement”).  In
addition, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of June 30, 2009 (the “Third Amended Credit Agreement”) by and among
Borrower and Lender, Lender extended certain further financial accommodations to
Borrower conditioned upon, among other things, the execution of a Third
Supplemental Security Agreement dated as of June 30, 2009 (the “Third
Supplemental Security Agreement”) It is the intent of the parties hereto that
this Security Agreement supplement both the Original Security Agreement, the
Supplemental Security Agreement, the Second Supplemental Security Agreement, and
the Third Supplemental Security Agreement, all  of which are to remain in full
force and effect.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Lender to enter into
the Fourth Amended Credit Agreement, Grantor agrees, for the benefit of Lender,
as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.                                       Defined Terms.  Unless otherwise
defined herein, (i) terms defined in the Fourth Amended Credit Agreement are
used herein as therein defined except that the defined terms that refer to the
“Borrower” shall refer herein to Grantor, and (ii) the following terms shall
have the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):

 

“Account Debtor” means any “account debtor,” as such term is defined in the UCC.

 

“Accounts” has the meaning assigned to it in Exhibit A hereto.

 

“Chattel Paper” has the meaning assigned to it in Exhibit A hereto.

 

“Collateral” has the meaning assigned to it in Section 2 of this Security
Agreement.

 

“Contracts” has the meaning assigned to it in Exhibit A hereto.

 

“Documents” has the meaning assigned to it in Exhibit A hereto.

 

“Equipment” has the meaning assigned to it in Exhibit A hereto.

 

“Farm Products” has the meaning assigned to it in Exhibit A hereto.

 

“Fixtures” has the meaning assigned to it in Exhibit A hereto.

 

“Fourth Amended Credit Agreement” has the meaning assigned to it in Recital A.

 

“General Intangibles” has the meaning assigned to it in Exhibit A hereto.

 

“Grantor” means ML Macadamia Orchards, L.P., a Delaware limited partnership, and
ML Resources, Inc., a Hawaii corporation.

 

“hereby,” “herein,” “hereof,” and “hereunder” and words of similar import refer
to this Security Agreement as a whole (including any amendments, attachments,
and schedules hereto) and not merely to the specific section, paragraph or
clause in which the respective word appears.

 

“Instruments” has the meaning assigned to it in Exhibit A hereto.

 

“Inventory” has the meaning assigned to it in Exhibit A hereto.

 

“Investment Property” has the meaning assigned to it in Exhibit A hereto.

 

“Lender” has the meaning assigned to them in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“License” means any Patent License, Trademark License or other license of rights
or interests now held or hereafter acquired by Grantor.

 

“Loans” has the meaning assigned to it in Recital A, including, but not limited
to the Revolving Loan and the 2010 Term Loan.

 

“Original Credit Agreement” has the meaning assigned to it in Recital B.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by Grantor granting any right with respect to any invention on which a
Patent is in existence.

 

“Patents” means all of the following in which Grantor now holds or hereafter
acquires any interest: (i) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State or Territory thereof, or any other country, and (ii) all reissues,
continuations, continuations-in-part or extensions thereof.

 

“Proceeds” has the meaning assigned to it in Exhibit A hereto.

 

“Second Amended Credit Agreement” has the meaning assigned to it in Recital B.

 

“Secured Obligations” shall mean any and all loans, advances, obligations,
covenants, and duties owing to Lender by Grantor of any kind or nature, absolute
or contingent, due or to become due, whether now existing or hereafter arising,
whether or not evidenced by any note, guaranty, non-recourse guaranty or other
instrument, agreement or writing, including, without limitation, the Original
Credit Agreement, the First Amended Credit Agreement, the Second Amended Credit
Agreement, the First Amendment to Second Amended Credit Agreement, the Third
Amended Credit Agreement, and the Fourth Amended Credit Agreement, all interest,
charges, fees, attorneys’ fees, expenses, and any other sum chargeable by Lender
to Grantor under this or any other agreement.

 

“Security Agreement” means this Security Agreement, as the same may from time to
time be amended, modified or supplemented.

 

“Third Amended Credit Agreement” has the meaning assigned to it in Recital B.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by Grantor granting any right to use any Trademark or
Trademark registration.

 

--------------------------------------------------------------------------------


 

“Trademarks” means all of the following now owned or hereafter acquired by
Grantor:  (i) all trademarks, trade names, corporate names, business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or Territory thereof, or any other country or
any political subdivision thereof, and (ii) all reissues, extensions or renewals
thereof.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Lender’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
California, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.

 

2.                                       Grant of Security Interest.

 

a.                                       To secure the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of all the Secured Obligations, and to induce Lender to enter into
the Fourth Amended Credit Agreement and to make the Loans in accordance with the
terms thereof, Grantor hereby grants to Lender, a lien on and security interest
in all of the property described on Exhibit A hereto, whether now owned by or
owing to, or hereafter acquired by or arising in favor of Grantor (including
under any trade names, styles or divisions thereof), and whether owned or
consigned by, or leased to Grantor, and regardless of where located, together
with any and all replacements, remedies, or accessions thereto and all proceeds
and products thereof (all of which being hereinafter collectively referred to as
the “Collateral”); provided, however, that notwithstanding any provision to the
contrary contained in this Security Agreement, Grantor does not grant, and
Lender has not taken, a lien against or security interest in (i) any Hazardous
Materials in which Grantor may now or hereafter acquire any interest, or which
Grantor may now or hereafter possess, manage or control, any (ii) any of
Grantor’s governmental licenses and permits that if included in the Collateral
would violate any mandatory requirements of such licenses and permits or
applicable law prohibiting the creation of security interests therein.

 

b.                                      In addition, to secure the prompt and
complete payment when due of the Secured Obligations and in order to induce
Lender to enter into the Fourth Amended Credit Agreement and to make the Loans
in accordance with the terms thereof, Grantor hereby grants to Lender a security
interest in all other personal property of Grantor, including all property of
every description now or hereafter in the possession or custody of, or in
transit to, Lender for any purpose, including safekeeping, collection or pledge,
for the account of Grantor, or as to which Grantor may have any right or power.

 

--------------------------------------------------------------------------------


 

3.                                       Lender’s Rights; Limitations on
Lender’s Obligations.

 

a.                                       Grantor Remains Liable Under Contracts
and Licenses.  Grantor agrees that, anything herein to the contrary
notwithstanding, Grantor shall remain liable under each of its Contracts and
each of its Licenses to observe and perform all the conditions and obligations
to be observed and performed by it thereunder and Grantor shall perform all of
its duties and obligations thereunder, all in accordance with and pursuant to
the terms and provisions of each such Contract or License.  Lender shall not
have any obligation or liability under any Contract or License by reason of or
arising out of this Security Agreement or the granting herein of a security
interest therein or the receipt by Lender of any payment relating to any
Contract or License pursuant hereto, nor shall Lender be required or obligated
in any manner to perform or fulfill any of the obligations of Grantor under or
pursuant to any Contract or License, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or License, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 

b.                                      Notice of Assignment of Collateral to
Lender.  Lender may at any time after the occurrence and during the continuance
of an Event of Default notify Account Debtors of Grantor, parties to the
Contracts of Grantor, and obligors in respect of Instruments and Investment
Property of Grantor that the Accounts and the right, title and interest of
Grantor in and under such Contracts, Instruments, and Investment Property have
been assigned to Lender and that payments shall be made directly to Lender. 
Upon the request of Lender, Grantor shall so notify such Account Debtors,
parties to such Contracts, and obligors in respect of such Instruments and
Investment Property.  Lender may at any time after the occurrence and during the
continuance of an Event of Default notify obligors in respect of Chattel Paper
of Grantor that the right, title and interest of Grantor in and under such
Chattel Paper has been assigned to Lender and that payments shall be made
directly to Lender.

 

c.                                       Verification of Collateral.  Upon
reasonable prior notice to Grantor (unless an Event of Default has occurred and
is continuing, in which case no notice is necessary), Lender shall have the
right to make test verifications of the Accounts and physical verifications and
appraisals of the Inventory and other Collateral in any manner and through any
medium that it considers advisable, and Grantor agrees to furnish all such
assistance and information as Lender may require in connection therewith.

 

4.                                       Representations and Warranties. 
Grantor hereby represents and warrants that:

 

a.                                       Authority; Execution.  Grantor has the
right and power and is duly authorized and empowered to enter into, execute,
deliver and perform this Security Agreement, and any other agreements, documents
or instruments executed in connection herewith or therewith.  Grantor’s
execution and performance of this Security Agreement will not constitute, cause
or result in any breach or violation of any provision of the partnership
agreement, articles of incorporation or by-laws of Grantor, any law or any
contractual obligation of Grantor and does not conflict with, constitute a
default or require

 

--------------------------------------------------------------------------------


 

any consent under (other than consents that if not obtained would not have a
material adverse effect) or result in the creation of any Lien upon any property
or assets of Grantor pursuant to any contractual obligation of Grantor.  Upon
execution, this Security Agreement will constitute a valid, binding obligation
of Grantor to Lender that is enforceable according to its terms, except as the
enforceability of this Security Agreement may be subject to or limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws relating to or affecting the rights of creditors generally and except as
the availability of equitable remedies are subject to the application of
equitable principles.  No further consent, ratification or approval is required
for this Security Agreement to be effective.

 

b.                                      Title to Collateral.  Except for the
security interest granted to Lender under this Security Agreement, Grantor is
the sole owner of each item of the Collateral in which it purports to grant a
security interest hereunder, having good and marketable title thereto free and
clear of any and all liens, security interests or other encumbrances.

 

c.                                       No Other Liens.  No effective security
agreement, financing statement, equivalent security or lien instrument or
continuation statement covering all or any part of the Collateral is on file or
of record in any public office, except such as may have been filed by Grantor in
favor of Lender pursuant to this Security Agreement or such as relate to
protective filings with respect to equipment leases.

 

d.                                      Perfection and Priority of Security
Interest in the Collateral.  The security interest granted to Lender in the
Collateral under this Security Agreement is a duly perfected security interest
in favor of Lender to secure the Secured Obligations, and is senior in priority
to all other Liens against and security interests in all or any part of the
Collateral.

 

e.                                       Accounts.  Subject to reasonable
reserves therefore on the books of Grantor, each Account of Grantor is, or when
it comes into existence will be, a statement of an indebtedness incurred by the
obligor thereunder to Grantor in the amount shown thereon.  All Accounts are, or
will be when they come into existence, bona fide transactions completed in
accordance with the terms and provisions contained in any documents related
thereto.

 

f.                                         Change of Name.  Grantor did not and
has not done within the last five years business under any trade name or style
other than as disclosed on Exhibit C hereto.

 

g.                                      Locations of Offices and Collateral;
Federal Taxpayer Identification.  Grantor’s chief executive office, principal
place of business, corporate offices, all warehouses and premises within which
Collateral is stored or located, and the locations of all of its records
concerning the Collateral are set forth on Exhibit C hereto, and Grantor shall
not change such chief executive office, principal place of business, corporate
offices, or warehouses or Collateral premises, or remove such records unless it
has taken such action as is necessary to cause the Lien of Lender in the
Collateral to continue to be perfected.  Grantor shall not change its chief
executive office, principal place of business,

 

--------------------------------------------------------------------------------


 

corporate offices, or warehouses or Collateral premises, or the location of its
records concerning the Collateral, or its federal taxpayer identification
number, without giving thirty (30) days’ prior written notice thereof to
Lender.  Grantor’s federal taxpayer identification number is as set forth on
Exhibit C hereto.

 

h.                                      Registered Patents, Trademarks, and
Copyrights.  Grantor does not own or have any interest in any Patents,
Trademarks, or Copyrights that have been registered or otherwise recorded with
any governmental office, except as set forth on Exhibit C hereto.

 

i.                                          Farming Operations.  Grantor does
not own or have any interest in any real property other than the real property
described in Exhibit B hereto.

 

5.                                       Covenants.  Grantor covenants and
agrees with Lender that from and after the date of this Security Agreement and
until the Secured Obligations are fully satisfied:

 

a.                                       Further Assurances; Pledge of
Instruments.  At any time and from time to time, upon the written request of
Lender, and at the sole expense of Grantor, Grantor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further action as Lender may reasonably deem desirable to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted,
including (i) filing any financing or continuation statements under the UCC with
respect to the liens and security interests granted hereunder or under any other
Loan Document and (ii) transferring Collateral to Lender’s possession (if such
Collateral consists of Chattel Paper or if a security interest in such
Collateral can be perfected only by possession, or, if requested by Lender). 
Grantor also hereby authorizes Lender to file any such financing or continuation
statement without the signature of Grantor to the extent permitted by applicable
law.  If any amount payable under or in connection with any of the Collateral is
or shall become evidenced by any Instrument, such Instrument, other than checks
and notes received in the ordinary course of business, shall be duly endorsed in
a manner satisfactory to Lender and delivered to Lender immediately upon
Grantor’s receipt thereof.

 

b.                                      Maintenance of Records.  Grantor shall
keep and maintain, at its own cost and expense, satisfactory and complete
records of the Collateral, including a record of any and all payments received
and any and all credits granted with respect to the Collateral and all other
dealings with the Collateral.  Upon the request of Lender, Grantor shall mark
its books and records pertaining to the Collateral to evidence this Security
Agreement and the security interests granted hereby.  All Chattel Paper shall be
marked with the following legend:  “This writing and the obligations evidenced
or secured hereby are subject to the security interest of American AgCredit,
PCA.”  For Lender’s further security, Grantor agrees that Lender shall have a
special property interest in all of Grantor’s books and records pertaining to
the Collateral and, upon the occurrence and during the continuation of any Event
of Default, Grantor shall deliver and turn over any such books and records to
Lender or to its representatives at any time on demand of Lender.  Prior to the
occurrence of an Event of Default and upon reasonable notice from Lender,
Grantor shall permit any representative of Lender to inspect such books and
records and shall provide photocopies thereof to Lender as more specifically set
forth in Section 5(i) below.

 

--------------------------------------------------------------------------------


 

c.                                       Delivery of Notes, Documents and
Chattel Paper.  Grantor shall deliver to Lender or its designee all now existing
or hereafter created or arising (i) original promissory notes payable to
Grantor, assigned to Grantor, pledged to Grantor or otherwise held by Grantor,
together with all corresponding documents including deeds of trust, security
agreements and title insurance policies, with such endorsements thereto as
Lender may reasonably require, (ii) Instruments (except for checks which are
deposited in the ordinary course of Grantor’s business), (iii) negotiable
warehouse receipts, and (iv) Chattel Paper, promptly upon the execution of this
Security Agreement or Grantor’s receipt of any such item, as the case may be.

 

d.                                      Further Identification of Collateral. 
Grantor shall, if so requested by Lender, furnish to Lender, as often as Lender
reasonably requests, statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as
Lender may reasonably request, all in reasonable detail.

 

e.                                       Limitation on Liens on Collateral. 
Grantor shall not create, permit or suffer to exist, and shall defend the
Collateral against and take such other action as is necessary to remove, any
Lien on the Collateral.  Grantor shall further defend the right, title and
interest of Lender in and to any of Grantor’s rights under the Collateral,
including, the Accounts, Chattel Paper, Contracts, Documents, Equipment, Farm
Products, Fixtures, General Intangibles, Instruments, Investment Property, and
Inventory and in and to the Proceeds thereof against the claims and demands of
all Persons whomsoever.

 

f.                                         Notices.  Grantor shall advise
Lender, in reasonable detail, promptly, within five (5) Business Days after it
becomes aware of: (i) any material Lien, attaching to or asserted against any of
the Collateral, (ii) any material change in the composition of the Collateral
(iii) any destruction of or substantial damage to any of the Collateral in
excess of $100,000 and (iv) the occurrence of any other event which would have a
Material Adverse Effect upon the Collateral and/or Lender’s Lien.

 

g.                                      Limitations on Modifications of
Accounts.  Subject to the terms of the Fourth Amended Credit Agreement, upon the
occurrence and during the continuation of any Event of Default, Grantor shall
not, without Lender’s prior written consent, (i) grant any extension of the time
of payment of any of the Accounts, Chattel Paper, Instruments or amounts due
under any Contract; (ii) compromise or settle the same for less than the full
amount thereof; (iii) release, in whole or in part, any Person liable for the
payment thereof; or (iv) allow any credit or discount whatsoever thereon other
than trade discounts granted in the ordinary course of business of Grantor.

 

h.                                      Continuous Perfection.  Grantor shall
not change its name, identity or corporate structure in any manner which might
make any financing or continuation statement filed in connection herewith
seriously misleading within the meaning of section 9-402(7) of the UCC or any
other then applicable provision of the UCC unless Grantor shall have given
Lender at least thirty (30) days’ prior written notice thereof and shall have
taken all action (or made arrangements to take such action substantially

 

--------------------------------------------------------------------------------


 

simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by Lender to amend such financing
statement or continuation statement so that it is not seriously misleading.

 

i.                                          Right of Inspection.  Upon
reasonable notice to Grantor (unless an Event of Default has occurred and is
continuing, in which case no notice is necessary), Lender shall at all times
have full and free access during normal business hours to all the books and
records and correspondence of Grantor, and Lender or its representatives may
examine the same, take extracts therefrom and make photocopies thereof, and
Grantor agrees to render to Lender, at Grantor’s cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto.  Upon
reasonable notice to Grantor (unless an Event of Default has occurred and is
continuing, in which case no notice is necessary), Lender and its
representatives shall also have the right to enter into and upon any premises
where any of the Inventory is located for the purpose of inspecting the same,
observing its use or otherwise protecting Lender’s interests in the Collateral.

 

j.                                          Indemnification.  In any suit,
proceeding or action brought by Lender relating to any Account, Chattel Paper,
Contract, General Intangible, Instrument or Document for any sum owing
thereunder, or to enforce any provision of any Account, Chattel Paper, Contract,
General Intangible, Instrument, or Document, Grantor shall save, indemnify and
keep Lender harmless from and against all expense, loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the obligor thereunder arising out of a breach by
Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from Grantor, and all such obligations of Grantor shall be and
remain enforceable against, and only against, Grantor and shall not be
enforceable against Lender.

 

k.                                       Compliance with Terms of
Accounts, etc.  In all material respects, Grantor shall perform and comply with
all obligations in respect of (i) Accounts, (ii) material Chattel Paper,
Contracts, Licenses, Instruments and Documents, and (iii) all other material
agreements to which it is a party or by which it is bound.

 

l.                                          Notification Prior to Registration
of Patents, Trademarks, and Copyrights.  Grantor shall not register any interest
in any Patents, Trademarks, or Copyrights nor shall Grantor permit any in any
Patents, Trademarks, or Copyrights in which Grantor has an interest to become
registered with any governmental office, unless Grantor has provided Lender with
fifteen (15) days prior notice of Grantor’s intent to do so and Grantor shall
provide Lender prior to effecting or permitting any such registration with such
additional security documents as Lender shall request.

 

m.                                    Farming Operations.  Grantor shall not
undertake any farming operations on any real property other than the property
listed on Exhibit B hereto unless Grantor shall have provided Lender with thirty
(30) days prior notice of Grantor’s intent to do so, which notice shall be
accompanied by a detailed description of the real property on which the crops
are grown, and Grantor shall have provided Lender with a supplement to this
Security Agreement and such financing statement amendments and other documents
as Lender shall request.

 

--------------------------------------------------------------------------------


 

6.                                       Lender’s Appointment as
Attorney-in-Fact.

 

a.                                       Grantor hereby irrevocably constitutes
and appoints Lender and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Grantor and in the name of Grantor
or in its own name, and hereby grants to Lender, in Lender’s discretion, the
power and right, on behalf of Grantor, without notice to or assent by Grantor,
and at any time prior to or after the occurrence of an Event of Default, to do
the following:

 

(i)  to take any and all appropriate action and to execute and deliver any and
all documents and instruments which may be necessary or desirable to continue
any insurance existing pursuant to the terms of the Fourth Amended Credit
Agreement, and pay all or any part of the premiums therefore and the costs
thereof; and

 

(ii)  to file any financing or continuation statements under the UCC with
respect to the Liens and security interests granted hereunder or under any other
Loan Document.

 

b.                                      Grantor hereby irrevocably constitutes
and appoints Lender and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Grantor and in the name of Grantor
or in its own name, from time to time in Lender’s discretion, for the purpose of
carrying out the terms of this Security Agreement, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
hereby grants to Lender the power and right, on behalf of Grantor, without
notice to or assent by Grantor, upon the occurrence and during the continuation
of an Event of Default, to do the following:

 

(i)  ask, demand, collect, receive and give acquittances and receipts for any
and all money due or to become due under any Collateral, and take ownership and
control of any and all lock boxes and other depository accounts by written
notice to any bank or other institution maintaining such lock boxes or other
depository accounts;

 

(ii)  in the name of Grantor, in its own name or otherwise, endorse and receive
payment of any checks, drafts, notes, acceptances, or other Instruments for the
payment of monies due under any Collateral;

 

(iii)  receive payment of any and all monies, claims, and other amounts due or
to become due at any time arising out of or in respect of any Collateral;

 

--------------------------------------------------------------------------------


 

(iv)  pay or discharge taxes, liens, security interest, or other encumbrances
levied or placed on or threatened against the Collateral;

 

(v)  effect any repairs or obtain any insurance called for by the terms of this
Security Agreement and pay all or any part of the premiums therefore and costs
thereof;

 

(vi)  direct any party liable for any payment under or in respect of any of the
Collateral to make payment of any and all monies due or to become due
thereunder, directly to Lender or as Lender shall direct;

 

(vii)  sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with accounts and other documents
constituting or related to the Collateral;

 

(viii)  settle, compromise or adjust any suit, action, or proceeding described
above and, in connection therewith, give such discharges or releases as Lender
may deem appropriate;

 

(ix)  file any claim or take or commence any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Lender for the purpose
of collecting any and all such monies due under any Collateral whenever payable;

 

(x)  commence and prosecute any suits, actions or proceedings of law or equity
in any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral;

 

(xi)  defend any suit, action or proceeding brought against Grantor with respect
to any Collateral if Grantor does not defend such suit, action or proceeding or
if Lender believes that Grantor is not pursuing such defense in a manner that
will maximize the recovery with respect to such Collateral;

 

(xii)  license or, to the extent permitted by an applicable license, sublicense
whether general, specific or otherwise, and whether on an exclusive or
non-exclusive basis, any Patent or Trademark throughout the world for such term
or terms on such conditions and in such manner as Lender shall, in its sole
discretion, determine;

 

(xiii)  sell, transfer, pledge, make any agreement with respect to, or otherwise
deal with any of the Collateral as fully and completely as though Lender were
the absolute owner thereof for all purposes, and to do, at Lender’s option and
Grantor’s expense, at any time, or from time to time, all acts and things which
Lender reasonably deems necessary to perfect, preserve, or realize upon the
Collateral and Lender’s Lien therein in order to effect the intent of this
Security Agreement, all as fully and effectively as Grantor might do; and

 

--------------------------------------------------------------------------------


 

(xiv) contact, make any agreement with, or otherwise deal with any governmental
or regulatory agency in connection with the operation of Grantor’s business or
the possession or liquidation of any or all of the Collateral.

 

c.                                       Grantor hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof.  The power of attorney granted pursuant to this Section 6 is a
power coupled with an interest and shall be irrevocable until the Secured
Obligations are paid or otherwise satisfied in full.

 

d.                                      The powers conferred on Lender hereunder
are solely to protect Lender’s interests in the Collateral and shall not impose
any duty upon Lender to exercise any such powers.  Lender shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and neither it nor any of its officers, directors, employees, agents or
representatives shall be responsible to Grantor for any act or failure to act,
except for their own gross negligence or willful misconduct.

 

e.                                       Grantor also authorizes Lender to
execute, in connection with the sale provided for in Section 8 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

7.                                      Performance by Lender of Grantor’s
Obligation.  If Grantor fails to perform or comply with any of its agreements
contained herein or in any other Loan Document, and Lender, as provided for by
the terms of this Security Agreement, or in any other Loan Document, shall
itself perform or comply, or otherwise cause performance of or compliance with
such agreement, the reasonable expenses, including attorneys’ fees, of Lender
incurred in connection with such performance or compliance, together with
interest thereon at the Base Rate then in effect in respect of the Revolving
Loan, shall be payable by Grantor to Lender on demand and shall constitute
Secured Obligations secured hereby.

 

8.                                      Remedies, Rights Upon Default.

 

a.                                      If any Event of Default shall occur and
be continuing, Lender may exercise in addition to all other rights and remedies
granted to it under this Security Agreement, the Original Credit Agreement, the
First Amended Credit Agreement, the Second Amended Credit Agreement, the Third
Amended Credit Agreement, the Fourth Amended Credit Agreement or any of the
other Documents evidencing any loan obligations from Grantor to Lender, or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC.  Without limiting the
generality of the foregoing, Grantor expressly agrees that in any such event
Lender, without demand of performance or other demand, advertisement or notice
of any kind (except the notice specified below of time and place of public or
private sale) to or upon Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable law), may forthwith enter upon
the premises of Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving
Grantor notice and opportunity for a hearing on Lender’s claim or action, and
without paying rent to Grantor, and collect, receive, assemble, process,
appropriate and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, assign, give an option or

 

--------------------------------------------------------------------------------


 

options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of Lender’s
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk.  Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase for the benefit of Lender
the whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption Grantor hereby releases.  Such sales may
be adjourned and continued from time to time with or without notice.  Lender
shall have the right to conduct such sales on Grantor’s premises or elsewhere
and shall have the right to use Grantor’s premises without charge for such sales
for such time or times as Lender deems necessary or advisable.

 

b.                                      Grantor further agrees, at Lender’s
request, to assemble the Collateral and make it available to Lender at places
which Lender shall reasonably select, whether at Grantor’s premises or
elsewhere.  Until Lender is able to effect a sale, lease, or other disposition
of Collateral, Lender shall have the right to use or operate Collateral on
behalf of Lender, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by Lender.  Lender shall have no obligation to Grantor to
maintain or preserve the rights of Grantor as against third parties with respect
to Collateral while Collateral is in the possession of Lender.  Lender may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Lender’s remedies with respect to such
appointment without prior notice or hearing.  Lender shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, as provided in Section 8(e) hereof, such Grantor remaining liable for
any deficiency remaining unpaid after such application, and only after so paying
over such net proceeds and after the payment by Lender of any other amount
required by any provision of law, including section 9-504(1)(c) of the UCC (but
only after Lender has received what Lender considers reasonable proof of a
subordinate party’s security interest), need Lender account for the surplus, if
any, to Grantor.  To the maximum extent permitted by applicable law, Grantor
waives all claims, damages, and demands against Lender arising out of the
repossession, retention or sale of the Collateral except such as arise out of
the gross negligence or willful misconduct of such party.  Grantor agrees that
five (5) days’ prior notice by Lender of the time and place of any public sale
or of the time after which a private sale may take place is reasonable
notification of such matters.  Grantor shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all amounts to which Lender is entitled, Grantor also being liable for any
attorneys’ fees incurred by Lender to collect such deficiency.

 

c.                                       Grantor agrees to pay any and all costs
of Lender, including, reasonable attorneys’ fees, incurred in connection with
the enforcement of any of its rights and remedies hereunder.

 

d.                                      Except as otherwise specifically
provided herein, Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Security Agreement or any Collateral.

 

--------------------------------------------------------------------------------


 

e.                                       The proceeds of any sale, disposition
or other realization upon all or any part of the Collateral shall be distributed
by Lender, upon receipt, in accordance with the provisions of the Fourth Amended
Credit Agreement.

 

f.                                        From and after the occurrence and
during the continuation of an Event of Default, Lender may, at its sole
discretion, contact any and all Federal, state, or other governmental or
regulatory agencies with any jurisdiction over Grantor, with respect to the
possibility that Lender may take over the operation of any Grantor’s business,
or the possibility that Lender may take possession of or liquidate any or all of
the Collateral.

 

g.                                       Grantor acknowledges that Lender shall
be entitled to independently, but without duplication, exercise the rights and
remedies of Lender exercisable for their benefit under this Security Agreement.

 

9.                                      Indemnity and Expenses.

 

a.                                      Grantor agrees to indemnify Lender from
and against any and all claims, losses and liabilities growing out of or
resulting from this Security Agreement (including, enforcement of this Security
Agreement), except claims, losses or liabilities resulting from such indemnified
party’s gross negligence or willful misconduct.

 

b.                                      Grantor will upon demand pay to Lender
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of counsel and of any experts and agents,
which Lender may incur in connection with (i) the administration of this
Security Agreement, (ii) the custody, preservation, use or operation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of Lender hereunder, or
(iv) the failure by Grantor to perform or observe any of the provisions hereof.

 

10.                               Grant of License to Use Patent and Trademark
Collateral.  For the purpose of enabling Lender to exercise rights and remedies
under Section 8 hereof (including, without limiting the terms of Section 8
hereof, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of Collateral) at
such time as Lender shall be lawfully entitled to exercise such rights and
remedies, Grantor hereby grants to Lender an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, transfer, license or sublicense any Patent, Trademark, trade secret, or
copyright now owned or hereafter acquired by Grantor, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
and automatic machinery software and programs used for the compilation or
printout thereof.

 

11.                               Limitation on Lender’s Duty in Respect of
Collateral.  Lender shall use reasonable care with respect to the Collateral in
its possession or under its control.  Lender shall have no other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of such party, or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto.

 

--------------------------------------------------------------------------------


 

12.                               Reinstatement.  This Security Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against Grantor for liquidation or reorganization, should Grantor
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

13.                               Notices.  Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration, or other communication shall or may be given or delivered
to or served upon any of the parties by another, or whenever any of the parties
desires to give or deliver or serve upon another any communication with respect
to this Security Agreement, each such notice, demand, request, consent,
approval, declaration, or other communication shall be in writing, shall be
addressed to the addresses set forth below, or such other or additional address
as the parties may notify each other of in writing, and shall be deemed to have
been sent, delivered, or given and received upon the earlier of:  (a) if by
facsimile, upon transmission if transmission occurs between 8:00 a.m. and
5:00 p.m. on any Business Day; (b) if by Federal Express or other overnight or
one-day mail or delivery service, on the next Business Day following deposit
with such delivery service; (c) if by personal delivery, upon completion of
delivery; or (d) if by mail, three (3) Business Days after deposit in the U.S.
Mail, first class, postage prepaid:

 

(a)  If to American AgCredit, at:

 

American AgCredit, PCA

5560 South Broadway

Eureka, California  95503

Attention:  Account Officer — ML Macadamia Orchards

Facsimile:  (707) 442-1268

 

American AgCredit, PCA

200 Concourse Blvd.

P.O. Box 1120

Santa Rosa, CA 95402-1120

Attn: Account Officer —ML Macadamia Orchards

Facsimile: (707) 521-3575

Email to:  moneydesk@agloan.com

 

--------------------------------------------------------------------------------


 

(b)  If to Grantor, at:

 

ML Macadamia Orchards, L.P.

ML Resources, Inc.

26-238 Hawaii Belt Road

Hilo, Hawaii  96720

Attention: Mr.  Dennis J. Simonis

Facsimile: (808) 969-8152

 

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration, or other
communication to the persons designated above to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration, or other communication.

 

14.                               Severability.  Any provision of this Security
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

15.                               No Waiver; Cumulative Remedies.  Lender shall
not by any act, delay, omission or otherwise be deemed to have waived any of its
rights or remedies hereunder, and no waiver shall be valid unless in writing,
signed by Lender, and then only to the extent therein set forth.  A waiver by
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that Lender would otherwise have had
on any future occasion.  No failure to exercise nor any delay in exercising on
the part of Lender, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.  None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Lender and
Grantor affected by such waiver.

 

16.                               Limitation by Law.  All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered, or filed under the provisions of any applicable law.

 

--------------------------------------------------------------------------------


 

17.                               Termination of this Security Agreement. 
Subject to Section 12 hereof, this Security Agreement shall terminate upon full
and final payment and performance of all of the Secured Obligations.

 

18.                               Successor and Assigns.  This Security
Agreement and all obligations of Grantor hereunder shall be binding upon the
successors and assigns of Grantor, and shall, together with the rights and
remedies of Lender hereunder, inure to the benefit of Lender and its successors
and assigns, as permitted pursuant to the terms of the Original Credit
Agreement, the First Amended Credit Agreement, the Second Amended Credit
Agreement, the Third Amended Credit Agreement and the Fourth Amended Credit
Agreement.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein, as permitted
pursuant to the terms of the Fourth Amended Credit Agreement, shall in any
manner affect the security interest granted to Lender hereunder.  Grantor may
not assign, sell or otherwise transfer an interest in this Security Agreement
except as provided by the Original Credit Agreement, the First Amended Credit
Agreement, the Second Amended Credit Agreement, the Third Amended Credit
Agreement or the Fourth Amended Credit Agreement.

 

19.                               Further Indemnification.  Grantor agrees to
pay, and to hold Lender harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all excise, sales, or other
similar taxes which may be payable or determined to be payable with respect to
any of the Collateral or in connection with any of the transactions contemplated
by this Security Agreement.

 

20.                               Entire Agreement.  The execution of this
Security Agreement supersedes all the negotiations or stipulations concerning
matters thereof that preceded or accompanied the execution and delivery of this
Security Agreement.  This Security Agreement is intended by the parties hereto
to be a complete and exclusive statement of the terms and conditions hereof.

 

21.  GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  GRANTOR HEREBY CONSENTS AND
AGREES THAT THE SUPERIOR COURTS OF SAN FRANCISCO COUNTY, CALIFORNIA, OR, AT
LENDERS OPTION, THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN GRANTOR AND LENDER PERTAINING TO THIS SECURITY
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS SECURITY
AGREEMENT.  GRANTOR EXPRESSLY

 

--------------------------------------------------------------------------------


 

SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND GRANTOR HEREBY WAIVES ANY OBJECTION WHICH
GRANTOR MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING FOR SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  GRANTOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTOR AT THE
ADDRESS SET FORTH IN SECTION 13 OF THIS SECURITY AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF GRANTOR’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.  NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER OR GRANTOR FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION.

 

22.  MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

23.                               Amendments; etc.  No amendment to or waiver of
any provision of this Security Agreement nor consent to any departure by Grantor
from any provision of the Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by Lender, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

24.                               Interpretation.  No provision of this Security
Agreement shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party’s having or being deemed to have structured, drafted or dictated
such provision.

 

25.                               Section Titles  The section titles contained
in this Security Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

--------------------------------------------------------------------------------


 

26.                               Counterparts.  This Security Agreement may be
executed in any number of identical counterparts, each of which shall be an
original, but all of which shall constitute one and the same agreement.  This
Security Agreement shall become effective when Lender shall have received all
original executed counterparts.

 

27.                               Further Assurances.  Grantor agrees, upon the
written request of Lender, to execute and deliver to Lender, from time to time,
any additional instruments or documents reasonably considered necessary by
Lender to cause this Security Agreement and the Secured Obligations to be,
become, or remain valid and effective, and to cause Lender’s security interest
in the pledged Collateral to be, become, or remain duly perfected.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

 

 

 

ML MACADAMIA ORCHARDS, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

ML RESOURCES, INC., a Hawaii corporation, its managing general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

 

Name:

Dennis J. Simonis

 

 

 

Title:

President

 

 

 

 

 

 

ML RESOURCES, INC., a Hawaii corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Title:

President

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vern Zander

 

 

 

Name:

Vern Zander

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------